Appeal dismissed with double costs. The record in this case consists of a “Petition to Vacate Judgment and Supersede Execution,” an answer, a statement that the petition was denied after hearing, and the petitioners’ appeal. The appeal, which is under G. L. c. 231, § 96, does not lie. The denial of the petition is not an order “founded upon matter of law apparent on the record.” Rose v. Harrison, 228 Mass. 261. Waltham Bleachery & Dye Works v. Clark-Rice Corp. 274 Mass. 488, 490. The appeal is frivolous. We might add that, if this case had been brought here by exceptions, no error of law would appear on this record.